DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections of Claims 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9573738 – Hereafter referred to has Lai) in view of Ostrowski (US 5735438 – Hereafter referred to as Ostrowski).  The reference diagram for Lai follows:


    PNG
    media_image1.png
    689
    1223
    media_image1.png
    Greyscale

Examiner Annotated Diagram AA
Regarding Claim 1, Lai discloses the following: A container lid (Lai – Beverage Container Cap - 1) comprising: a body (10 – body) having an opening formed therethrough (fluid through hole - 13) and a thread pattern (Examiner’s Annotated Diagram AA – threaded pattern depicted) formed thereon for reversibly mating the container lid (Threaded attachment implies reversible mating – also, Column 1, Lines 24-28 – cap body is movably disposed on the container) to a container (10 - body), the opening (13 – fluid through hole) in fluid communication with an interior of the container (Column 1, lines 35-40 outline fluid communication through the cap to the body); a sipping member rotatably coupled to the body (20 – pivot valve – with Figures 11 and 12 in Annotated Diagram AA showing rotatable connection), a passageway (24 – flow channel) formed through an interior of the sipping member so as to extend from a proximal end of the sipping member to a distal end of the sipping member (See Figure 4, Annotated Diagram AA, Items 242 (Water outline – proximal end) through 13 (opening)), the sipping member (20) configured to rotate between a stowed position (Figure 11, Annotated Diagram AA) in which the passageway and the opening are misaligned (Column 4, Line 62 through Column 5, Line 4 and Column 4, Lines 32-42 described the closed state in terms of flow path interruption) , such that the opening is sealed (Column 4, Lines 40-42), and a released position in which the passageway and the opening are aligned (Column 4, Lines 43-61 describe the open state in terms of the flow path being unobstructed); and a ,} wherein the handle is configured such that a substantially downward force exerted on the handle causes rotation of the sipping member toward the released position, (NOT TAUGHT) {
Lai does not explicitly disclose: claimed valve and handle connection details.
However, Ostrowski, in a similar disclosure on closures actuated by flexible handles teaches a similar handle that is: rotatably coupled at a second end to the body via a pivot pin (Ostrowski – Part 38 defines pivots for the upper and lower handle and Column 1, Lines 60-65 describe detents that form pin onto which the handle attaches via snap fit), the handle being flexible (Column 1, Lines 43-59 describe the opening and closing capability which meets the general definition of flexible handle), wherein rotation of the sipping member from the released position (Read - Open) to the stowed position (Read – Closed) increases a shortest linear distance between the first end of the handle and the second end of the handle (See Examiner’s Annotated Diagram BB, and Figure 3, where the container in the fully opened position, the linear distance between the first and second ends of the handle are increased – in order to make the opening system operable by a single hand – Column 4, lines 37-40) . 
The Examiner’s Annotated Diagram BB for Ostrowski follows: 

    PNG
    media_image2.png
    706
    666
    media_image2.png
    Greyscale

Examiner Annotated Diagram BB
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container lid with handle disclosed by Lai in figures 11 and 12 (Annotated Diagram AA) with the flexible handle connected to a similar handle and secured by a pinned connection (38) as disclosed by Ostrowski in order to easily open the container with a single hand (Column 4, Lines 37-40), a modification which advantageously results in one handed operation of the closure (Column 4, Lines 37-40).
While Ostrowski teaches a closure system that uses two sets of pivot points, it should be noted that the instant application requires a single pinned connection disposed on the second end of the handle.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to attach the pivot connection of Lai to the assembly with a single pinned pivot connection because Applicant has not disclosed that a pivot connection with a single pin provides an advantage over the prior art, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the detent pinned connection of Ostrowski because either type of connection concept would perform equally well with the stated invention. Therefore, it would have been an obvious matter of design choice to modify the modified closure with a rotatable sipper of Lai to obtain the invention as claimed.	
Regarding Claim 2, Lai continues to teach: wherein the handle (Lai – 20) is configured such that, when the sipping member is in the stowed position (23 (Nozzle Part in 11 Valve Seat – figure 11), the sipping member remains in the stowed position in response to a substantially upward or lateral force exerted on the handle (See Figure 11, upward force on 20 will keep lid closed, construction of valve assembly prevents side to side movement due to Valve seat (11)).
Regarding Claim 3, Lai continues to teach: wherein, when the sipping member (Lai - 20) is in the released position (Lai defines this as the open position), the passageway of the sipping member and the opening define a fluid pathPage 4 of 14Application No.: 16/722,154Attorney Docket: 29468.105101 US through which a fluid disposed in the interior of the container can exit the container (Column 4, Lines 43-61 describe the above limitations for creating the flowpath when in the released (Lai – opened) position).
Regarding Claim 4, Lai continues to teach: wherein, when the sipping member (Lai - 20) is in the stowed position, the fluid path defined by the passageway of the sipping member and the opening is obstructed (Column 4, Lines 32-42 describe the limitations cited for the closed state).
Regarding Claim 5, Lai continues to teach: wherein, when the sipping member (Lai - 20) is in the stowed position, the opening is sealed by a portion of a body of the sipping member (See Examiner’s Annotated Diagram AA, Figure 4 for illustration of this limitation at 13 and 22a).
Regarding Claim 6, Lai continues to teach: wherein the handle ( Lai - Handle is viewed as part of the sipping member in Lai - 20) is configured such that the downward force exerted on the handle further causes rotation of the handle about the pivot pin (See figure 11 and 12 with the modifications from Claim 1 by Ostrowski that meet the limitations of this claim).
Regarding Claim 7, Lai continues to teach: wherein rotation of the sipping member (Lai, 20) from the stowed position to the released position causes the handle to rotate about the pivot pin approximately 90 degrees  (See figure 11 and 12 with the modifications from Claim 1 by Ostrowski (the addition of the flexible handle) that appear to meet the limitations of this claim.).
Regarding Claim 9, Lai continues to teach: wherein, when the sipping member (Lai - 20) is in the released position, at least one of a portion of the sipping member and a portion of the handle is configured to come into contact with an outer surface of the body, preventing further rotation of the sipping member away from the stowed position (Per earlier note, the sipping member in Handle are one piece in Lai’s second embodiment as described in Column 4, Line 62 through Column 5, Line 4, and see figure 11 and 12 with the modifications from Claim 1 by Ostrowski that meet the limitations of this claim).
 Regarding Claim 10, Lai further teaches: wherein the first end of the handle is co-injected with a portion of the sipping member (Lai - See Column 1, Lines 22-26 as the parts (pivot valve is integrally formed by plastic injection, which includes the handle in the second embodiment as shown in Figures 11 and 12, Annotated Diagram AA).
Regarding Claim 11, Lai further teaches: wherein the first end of the handle includes a protrusion portion (Lai - Examiner Annotated Diagram AA, Figure 1, item 20) having a surface level raised above that of an adjacent portion of the handle. As can be seen, the protraction portion, while not specifically called out is raised with respect to rest of the handle (20 – pivot valve assembly, Figure 1, see how the surface is raised)
Regarding Claim 12, Lai further teaches: wherein an upper surface of the protrusion portion (Lai, 20 – as formed as a unitary member) is surrounded entirely by a portion of the sipping member (The Sipping member portion is blended with the upper surface in Figure 1, and therefore meets this limitation.)
However, in the alternative, if the argument were to be made for the specific surface detailing, it should be noted:
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the upper surface protrusion portion of Lai to the entirely surrounded protrusion portion of the instant application because Applicant has not disclosed that adjusting the molding design decision used in the formation of the singular part provides an advantage over the prior art, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the indented portion as disclosed by Lai because either type of surface detail would perform equally well with the stated invention. Therefore, it would have been an obvious matter of design choice to modify the modified closure and sipping member of Lai to obtain the invention as claimed.	
Regarding Claim 13, Lai continues to teach: wherein the first end of the handle is positioned above the second end of the handle when the container lid is oriented in an upright manner (Lai - This limitation is illustrated and met by Figures 11 and 12, Annotated Diagram AA).
Regarding Claim 14, Lai continues to teach: further comprising an indentation portion (Lai, Figure 12, Indentation 11a, Chamber) formed into the upper surface of the body (10), the indentation portion defining an interior receiving space configured to receive a portion of the sipping member (Figures 11 and 12).
Regarding Claim 15, Lai continues to teach: further comprising support arms (Lai, 21 – pivot shafts) extending outwardly from opposite sides of the sipping member (See Figure 13 in patent), respectively, and disposed at least partially inside of the indentation portion (Partially disposed in Figure 13), wherein the sipping member is rotatably coupled to the body via the support arms (Coupling described in Column 3, lines 59-67) such that the sipping member is configured to rotate about the support arms (See above, the arms are the rotating source – Column 3, line 65 through Column 4, Line 3).
Regarding Claim 16, Lai continues to teach: wherein the support arms (Lai - 21 – or in the alternative – Part G in Annotated Diagram AA) are integral with the Page 6 of 14Application No.: 16/722,154Attorney Docket: 29468.105101 USsipping member (20) (Limitation met and described in Column 3 Lines 59 through Column 4, Line 3).
Regarding Claim 17, Lai continues to teach: wherein the indentation portion further defines support arm receiving spaces (Lai - Around support arms and Item H on Annotated Diagram AA) configured to receive the support arms (Item G) (See Figure 13 where support arms – unlabeled part above pivot arms, but providing strength to the sipper, and where they engage the side of the cavity 11 – to prevent inadvertent opening).
Regarding Claim 18, Lai continues to teach: wherein, when the sipping member (Lai - 20) is in the stowed position, the indentation portion (11) is configured to receive the sipping member (20) such that an upper surface of the sipping member is substantially flush (interpreted broadly) with an upper surface of the body (See Figure 11 – where this limitation is substantially met).
However, in the alternative, if the argument were to be made for the degree of flushness to the surface, it should be noted:
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the indentation portion (11) of Lai to allow for any degree of flushness as required by the limitation of the instant application because the Applicant has not disclosed that adjusting the molding design decision used in the formation of the indentation portion has an advantage over the prior art, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the indented portion as disclosed by Lai because either type of surface detail would perform equally well with the stated invention. Therefore, it would have been an obvious matter of design choice to modify the modified closure and sipping member of Lai to obtain the invention as claimed.	
Regarding Claim 19, Lai continues to teach: wherein the thread pattern is formed on an interior surface of the body (Lai - See Figure 4, Examiner’s Annotated Diagram AA).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Ostrowski in further view of Willow et al. (US2005/0258201 – Hereafter referred to as Willow).  	
Regarding Claim 20, Lai in view of Ostrowski does not specifically teach the materials used to construct the container.
However, Willow teaches:  wherein the sipping member is made of a polypropylene-based material (Paragraph 0118 – treats the container as the body of the container and the sipping member is on the body), and the handle is made of a silicon-based material or a thermoplastic rubber-based material (Paragraph 0158 – Although, in other embodiments, the retaining device {could be manufactured from – paraphrase} combined, dipped, co-molded, etc. With plastic, rubber or plastic or plastics combined with rubber (Silicone is a major component of plastics)) to decease manufacturing cost and complexity (Paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container lid of as disclosed by Lai and modified by Ostrowski with materials compositions taught by Willow (Silicone rubber and PPE (Poly propylene) base materials) in order to advantageously lower manufacturing costs and decrease manufacturing complexity (Willow – paragraph 0026).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses the following:
Ostrowski (US5735438) – All Figures – relevant opening art with pivot openings with flexible structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731